946 F.2d 894
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Virginia A. CLARK, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 91-1530.
United States Court of Appeals, Sixth Circuit.
Oct. 8, 1991.

Before RYAN and SUHRHEINRICH, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Virginia A. Clark appeals through counsel the summary judgment for defendant in this request for review of the Secretary's decision denying her claim for Social Security disability benefits.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).   Counsel for both parties have also waived oral argument pursuant to Rule 9, Rules of the Sixth Circuit.


2
Clark's claim for disability benefits based on herniated and bulging discs in her lower back was denied on original application and on request for reconsideration.   She received a hearing before an Administrative Law Judge (ALJ), who concluded that she was capable of performing light work and was therefore not disabled.   The Appeals Council denied her request for review.   She then filed this action pursuant to 42 U.S.C. § 405(g).   The district court adopted the magistrate's recommendation to grant defendant's motion for summary judgment.


3
Upon review of the evidence, we conclude that Clark did not establish disability due to pain from her back condition, as the objective evidence did not confirm the severity of the pain alleged, nor is her condition of such severity that it reasonably can be expected to produce disabling pain.   See Duncan v. Secretary of Health and Human Services, 801 F.2d 847, 853 (6th Cir.1986).   Summary judgment was properly granted to the Secretary because the ALJ's findings are supported by substantial evidence.   See Garner v. Heckler, 745 F.2d 383, 387 (6th Cir.1984).   Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.